          Case 1:21-cr-00286-BAH Document 11 Filed 04/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA            )
                                    )
      v.                            )              Case No. 21-cr-00286-BAH
                                    )
GRADY DOUGLAS OWENS,                )
                  Defendant.        )
____________________________________)

             CONSENT MOTION TO DELAY TRANSFER OF DEFENDANT

       Defendant Grady Douglas Owens, by and through undersigned counsel, and with the kind

consent of AUSA Jennifer M. Rozzoni, moves this Honorable Court to delay transfer of Mr.

Owens from the Middle District of Florida to the District of Columbia until resolution of his

Motion for Review and Revocation of Detention pursuant to 18 U.S.C. § 3145(b). Mr. Owens

expressly waives any Speedy Trial Act claims from the date of his arraignment on April 16, 2021

until resolution of this Motion.

                                           Respectfully submitted,

                                           _________/ s /___________
                                           Pat Munroe Woodward, Jr., Esq.
                                           D.C. Bar No. 436662
                                           1783 Forest Drive, No. 330
                                           Annapolis, MD 21401
                                           Phone: 202-246-4679
                                           Fax: 410-216-9812
                                           patmwoodwardjr@gmail.com
          Case 1:21-cr-00286-BAH Document 11 Filed 04/15/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of April 2021, I electronically filed the foregoing

pleading and proposed Order with the Clerk of Court using the CM / ECF system, which will

send an electronic notification of such filing to all counsel of record.

                                               _________/s/________
                                               Pat Munroe Woodward, Jr., Esq.
                                               Counsel for Mr. Owens
